Gilbert, J.
1. Every change in the personnel of a partnership, such as the withdrawal of a member or admitting a new one, works a dissolution. 20 R. C. L. 954, § 178; Richards v. Butter, 65 Ga. 593, 598 (2); Preston v. Garrard, 120 Ga. 689, 690 (48 S. E. 118, 102 Am. St. R. 124, 1 Ann. Cas. 724). Civil Code (1910) § 3162 does not state all of the means of dissolving a partnership.
2. “No partner, by assigning his interest or otherwise, can introduce a new partner without the consent of the others, unless such power is reserved in the contract.” Civil Code (1910), § 3173.
3. Under the pleadings and the evidence, considered in the light of both bills of exceptions, the decree rendered is not erroneous for any reason assigned. The judgments of which complaint is made are affirmed.

Judgments affirmed.


Russell, G. J., Beak, P. J., and Hill and Gilbert, JJ., concur.

W. H. Terrell and W. G. Munday, for plaintiff.
A. E. Wilson, for defendant.